Case 1

19-cr-00016-TSK-MJA Document 118 Filed 09/24/20 Page 1of11 PagelD #: 471

- ee STATES CouRT |

 

 

 

MORTIEERN DYSTRTCT _
/ ae
WEST  VIRGTNTIG

 

 

 

 

ne

 

BRENDAN RODDLE | 7

Appellees Civil GeSe NOS i 20-cy- 09120-Tsk- ISS

 

CASE No“ 20-cv-goi20-TSk-MIAR

 

 

 

 

~ FILED

 

 

UNITED sat ES SEP 9 4 2020

 

 

U.S. DISTRICT COURT-WVND

Appe || a . 7 CLARKSBURG, WV 26301

 

 

 

 

2° Motion For RelecSe of Defendent _

 

Rencking On Appeal per [BUS.C. 3] 43:

 

 

 

 

 

( JEINTRODUCTION

 

 

 

a

Petitioner Brecon 2. Roddie, ProSe, hereby

 

requests to he aronted relecSe [ond /or_] bon,
Set forth by the Court» Mr. Moodie Meets all the.

 

 

 Critenn require under bota Proaas Ch) ond CQ within

 

 

the Statute. hile Guo TING the outcome of Petitoners

 

 

 

Ch)
Case 1:

19-cr-00016-TSK-MJA Document 118 Filed 09/24/20 Page 2 of 11 PagelID #: 472

Filed Nabeavs CorPoS $QAS% motion to vacate, Set

oSide or reverse.

 

 

 

 

 

Ot) \ STATEMENT OF FACTS

As phe Judie | of Ficer Will Finck clear onck

 

CONVINCINA evidence that Mr. Dodcaie i< Not liKely

 

 

 

to Flee or Pose a danger to ony other PerSon

 

 

 

AS Prior to his incarceration he wos fa fact

 

 

Ceemeck Quali fieck hy +nis Some Court Not to be

 

 

 

(S29) 0.00 WS Orooted a Pre “Trial boa on his

OWA TECOBNiZzonce.TO Which My. eddie CompPliecl
to every order Set by The court. Mr. Roddie

 

COoMPpPlieck ond alSo Sel ¢- Surrencderechk at the

 

 

ordered time ond date to Serve hiS term af

 

 

 

 

INCaYCeEratiONn Aayia \ odherect to al) +e
requirements Set forth by the Court Withoot

 

 

 

 

j
5
ov the Ccomr)nuai+ toys
Q
Nci gent
6

 

 

Mv. | Dodoie NaS eq an NPle Eon | ly Suppor? Shrocture.
Mv. Doddre & previ sly Pchitiogned the cooct for

 

 

 

 

(2)

 
Case 1

19-cr-00016-TSK-MJA Document 118 Filed 09/24/20 Page 3of11 PagelD #: 473

 

 

 

 

 

Compessientite relecSe to care for his Eldecly onc

 

 

PhySically/mentally disabled groncParents,

 

 

 

My. Roddie Wos Thier Primary Care qiver ook

 

 

 

 

emergency Contec tr durroy his time Free From

 

 

Cay Cera tion , being +Hne closesS+ Fam (y member

 

he wold Frequently travel! to thitr home To
teach to thier Needs uS they, Cat tre Heme) Weve

 

 

 

Aor Completely iINCa Nabie of tending to themSelves«
hd

 

 

Aithovah Since My. Roddie’s incarceraton thier _

 

health haS Aeteriorateck Sigai Ficantly. His

 

Orono father, decoratecnh yietaam Veteran, recently

 

 

 

COMtacting COPVID-|9 ond ahovt TO undergo

 

 

 

Major Sarge] | PEK TEIN to NS neartr oF fer alresdly

 

 

(eCieNIOD TWO, open pen fF SLVQONTI ES Priov,Ood DiS |

 

 

groncleno Pre hay ing had a Messive Sthohe

 

 

rendering ner unahie jo vse the entirety of the

 

 

Vignt Side oF her body end her Mental Skate eve _

Fading. Mr. Roddie wold uSk +o he releaseA
+o thre home (6664 Fox Pen Ra. Menessas VA,

 

 

OllA) TO cave for Them While awaiting phe

 

resultS of hiS appeal,

 

 

 

 

&s

 

 

 

T e TWA Cig | on csi l) aQI\o Frack that ue
iS a Solostontial likelihood that Mr. Roddie

 

 

 

 

C3)

 
Case 1

19-cr-00016-TSK-MJA Document 118 Filed 09/24/20 Page 4 of 11 PagelD #: 474

Motion to vacate his Conviction will reSult in &
yevevSal of Wis Conviction ond termination of hiS

 

mac ictment.

 

 

Due To the GrwodS raiSed within the WSS Moon,

| Showing, Clear cut, irre fetobie evidence to the Fach

thot Rehale v. The united States Supreme Court;
direcHy effects the Validity of My. doddieS

 

ineel ictment aS a whole. As I ne VCS. indic tect Priovwe

To Pre Supreme Courts ruling; rendering, iS indictment

 

VOoLD. AS the devil y efmected rl ay Made the

| Previous Stoturels)\ pertaining bo $2206 ond) gC)

 

Ssavalick ond unconstituhonel” ond required the

borden oF PraF « pen the Goyeracnent to Meet
Yee added Elemen+CMEns REQ) to Wis tadictment}.
to Which if ucs dot se the Grond Tury ,

 

 

The ProSecy § Fion jasreach Nad to ConStructiv ely Derencl
v.Roddte’s indictment unlaus bul \y to Meet the

 

Crifevin For The Newly omendech Statute tu Which.

 

Mv. Pyoddre WES Not ovi ying | Is Madicted under ;,cacd

proceed With his Conviction Wi Phot proper JuriSdickon,.
(Clea prosecutorial Misconduct onc furthecmore feck

 

Ulimethy +o My Rodd res imPriSoqment+ under False

 

 

 

 

 

(4)

e
Case 1:19-cr-00016-TSK-MJA Document 118 Filed 09/24/20 Page 5 of 11 PagelD #: 475

 

 

 

 

 

Pre -teaseS, o9eS To Further Show evidence to tre

 

PEINk OF the Pndictmen* to dot ony hove Never Stod,

bot will be reyerSed ond aot he allowed ty Gontiove
‘to he vaheld.as GQ MeHer OF hw.

 

 

 

AS The United States Supreme Courts ruliaas ave

the Supreme lau of ay Geerqment, Hier ruling

 

 

States Cleacly that the Sicetutorial Fasndation _
Te Wid the enhrety fo Mr, oddie's indictment

 

 

iS ond Uses befed upon is te be Null ood Void in

 

the eyeS of the law. Hence mecni ng Mr. Roddie

 

 

iS 60 fact being held in (acarceraton For having i

 

Commitread Qo cyrme ond §S in Fact being held |
rS+ecc} UNlaus Falls oon.

 

 

 

AS The PreviooS Paragraph only Parhally Covers |

ithe true ertent of He EvrronewS conavichon of

 

My. (Sodd re, he also yaised NumerwS obher avgumanks

 

bared on Swad law practice fo fuocther Solidi ty

 

 

iS Inevitable reversal ond release . He Cla llenned

 

th Plea Fareemen Siqdeck under durvess cad

 

 

 

Thveats From hiS ComSe| of logthy) Prison Seatences if

i

 

 

he did not comply ,as well os be Stipulations therin

 

being ynconsh tehione| 19 (elf, os 0 Jee] Died \ney

 

 

 

®S
19-cr-00016-TSK-MJA Document 118 Filed 09/24/20 Page 6 of 11 PagelID #: 476

 

 

CONFHGCE May Sfend When (fF Viola tes Phe Uni tect

 

Stotes Comspiltisa ond & united States citizenS

Comtitubtonal rianh, rendeving The Gavree nent Trvelidl,

 

He also vaised | TheFFective Counse| Claita, arch _

 

even Still Prved ivvefutable fects of lau towns

 

 

tre Districh CouctS lack OF guriSdichtan ta phe

 

 

Matter to heain With. As You cannot Accept on

 

 

 

UNcons ti tutions | Piece cyreemen +, Hilt UPON ON

—Tavalid iadictnent to Which wes Stemmead From

 

 

 

 

 

 

The Gudicial officer will Find Mr Poddies appeal

 

 

VlovianS |) TS Aor for The Pry pose oF delay ond.

 

raises G Substential Qveston of law end facts.

 

 

JiMely to peSelt 10 a reversal as required by lau.

 

 

Case 1
8

AS GimericonS we Find cwySelveS omidi tre COVID-19

 

 

 

Pendemic covrently raging Thrwanest avr Countey

ond within the Fedeval Prison System. CONV DAI

 

 

 

 

cS heen confirmed te be Spreing rapidly wiPns

 

the (AStijotion to which Mr poddie TS currently |
incevcevater.Aack oS TL om Sove yoo ave Guxanve,

 

 

Wve Reddire is indeed of BFrican Amevicen dexent,

 

 

 

CG)

 
Case 1

19-cr-00016-TSK-MJA Document 118 Filed 09/24/20 Page 7 of 11 PagelD #: 477

 

 

 

 

Gach iS More tan Sa/e move likely to Succumle to.

 

The Fatal SymPiomS caweck by Pre contractnent

 

 

Of Te \ires accord ing to Pre CDG. As i+ hes been

 

Preven The PrevinS Guidelines Were imaccurate uncl

 

Age once healthy clo nok P Davy comiiddevable Coles in

 

whe He wr con G1

 

 

 

 

 

ccording fo QumeraS Sources end tre COC, Mv. Bodoie
iS fur Move likely to dre From contracting Hre Wros

 

 

ro the Petri dish we Call the Poreay oF Prisoas aS

 

a Wold be far beHer to be Preventatve in vremoringa

 

nim From, a4 etyiroment+ ty Which he Connot adequely

 

protect himsel & From the vires Now Phat cb nas |

 

been confirmed fr is here ab He Prison. Saciq

 

iStencing iS, Vhevally PmpPeosss ible while. neorcerated
CarPled ol Pn le Hyild (on Niche Shaved Vea la ton

 

 

 

SYSHEM AGF Ofwheve Neri adequate] to Filrec pe
UWS Part eles on irvespoossbie Ond Corvy Pt Stef

 

refusing to adheve fo COC + ROP Gridehoes fv: Roddre

 

WES Not Sedtnced to death, yet 2 Fredy hinSel#

 

tn q Heking Hime bambd, oy death comOD, The Cov

 

Shuld Consider Tris in readev ios 'tS decisions
Sei

 

 

Finally Mv. Boddre world jive He covt to tee

 

 
Case 1

19-cr-00016-TSK-MJA Document 118 Filed 09/24/20 Page 8 of 11 PagelID #: 478

 

ints Con§iderahton that while Pnacarcera beck

 

“Mv.Roddie haS encountered extreme acks of MOSM
org) rote Crimes by tle avs ae} SIX) SfeFe Qt

the facility he hes been hesSeed. don abtemP ting

 

to expose a member oF tHe “not So! Secre+# white |
_ Supretor st Oreenizahea operating Toyoda the herds

 

 

OF the Prison Ste FF, he he witnessed minor i thes

 

 

hein ond Kkiched while hendcu FF ECR , oncr hac A \ NENT .
Ife tHrartened by high ronar ag oteicers wibhia he |

 

 

 

 

 

 

Mv. Dodd re uitimebly had a Fearon dyausn on hin by

 

 

On oF Ficer Ord woS Paveckncak ty be. beakeq ond

Lynched for Sted) ing, UI uP for his con§ttotwou) yy glors

inte Fece & Hem "ey Vio} red, ong Nob PaCincy

 

by He vecis+ SHEE employed at cet | Rechles

down to He onjus+ islegal ad cot p P trectwent

 

 

 

 

Mv. Poddre hes Filed multiple levmal complaints

 

 

ON the Hate cinitneS comen(ited fara ninnse! ¢,

 

ond) Ghee Minority tamatcs to) The of fice of

 

 

 

ProFEessional Res powability The emi lights ltiggtioa

 

 

 

Diviwoo, The of ice of the Ens peciir Geneva] Rea

RACP, ACLB ond made aformal Criming |

 

 

 

 

 

 

e
Case 1

19-cr-00016-TSK-MJA Document 118 Filed 09/24/20 Page 9of11 PagelD #: 479

 

 

Nv. Boddre my Thvregteniry be OSSoy I+ Chel LYach bin

 

Wuile brond iShing « Eireartns

 

 

RAs Stoted previadsly, Mu Peddre wes not Seneca

 

deat Cov Shaid he or IyNe Se he Dhjected

 

bo This Geary violation a€ hry AT Arrendment rich +

 

tobe free and clear vf arvel end unvsug| Poasamert,

 

ANd to leave Himn to remain ta on enyiraMent bo |

 

 

Which te yery Pecpie €oPloyed ta eaSove his

Safety Coyld ‘ast porch Mile clear Hnrer inten Os _

 

te tele Ws \ Fe or HSe, him SevinS hedijy havin

 

 

wold be beyoxd) wonton dealigence on bela.
OF He Coury. These Mattes Shwid be then

 

 

highly into consideratton tex word reodering A
CeciSton,

complaint With the tre Federal Rureau of Tnvestigatioy

 

 

 

 

 

 

 

 

 

 

 

LL) coacluston

 

 

S the Horomble Maaishare Gloi nas once alrecdy

 

 

eemed Mir Roddie eligghle, he aSkS wilh humble,

eS pecr yo tahe thot tnto consideration en GENTOO

 

 

 

 

9)
Case 1

19-cr-00016-TSK-MJA Document 118 Filed 09/24/20 Page 10 of 11 PagelD #: 480

 

 

 

 

hin The Some Gudgement again: The Facts Stated _
iA nS Gppeal Gre Saund Gad beve4 vpon the lav.

fond 1S ta Fack He Mein yesson Pais. court Shawl

 

 

cront HriS Motion fq Mrdeddies Rayan while
: Ase HOG the inevitable reversal of his charges.
As pin ber ng lneld ov detained ony FurPnee wuaules
only Sevve fo Cause UMeccesSery Further clamag=

|
Crd han fawards Net oni Y hinSel but to his Farmily

 

 

 

 

Who JePendy On horn Qreq tly

 

 

 

Rs the Jedice] Process iS SoMENMes Slow in talking |

 

o SuioStential omant of time fo complete Pe Wworsings
of gusfice Treve S 09 Meet fo Snkove +o hdd

 

My frdore throsg tre eorirety OF the grueling

 

 

 

Uprocess. AS he hes already Proven jo He Cots

his youd MiKo Han ond Hs +usrPnyneS Crd ous!

 

 

 

Sel & Suyrendar Lie] for Some recseon He

 

 

gudgement fa hiS appeal weve $© be Fasnd

 

Logarst Mv: Roddie in He Guerntnanis Favor

 

 

Nv. add < meals SOL! ee reauirements ond iS

 

a Prime Condidate to recieve a boned on bX An

 

Vecagm Conce s -

 

 

 

 

 

 
Case 1:19-cr-00016-TSK-MJA Document 118 Filed 09/24/20 Page 11 of 11 PagelD #: 481

 

 

 

 

 

» Pleose Seavclh your Morals ond chevacher fo grant
Mr ioddie'S is relesSe Pead)inc He appeal oF

 

 

 

his Case. AS there 7S 90 Sense Mn Contingei oy
to Keep on (Moccent men incarcevategr and

 

 

No qyires, FEC Good heing add tn Phe collatera{
demage. lneinc Cousecd Arg loved ones by WS cbse nce

 

 

 

 

 

& TD thonk you for Your Time Onel Consideration

 

 

 

 

 

 

 

 

 

eq i: I23O2A-O% (

 

 

ECL rock! ey

 

 

 

PoP IS0% 350
Reaver WU; 28813

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oT

enn,
soneonnegesnin

 

 

‘oa
